            Case 1:20-cv-01568-CJN Document 17 Filed 04/30/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
AMERICAN BROADCASTING                              )
COMPANIES, INC.,                                   )
                                                   )
and                                                )
                                                   )
BENJAMIN GITTLESON,                                )     Civil Action No. 1:20-cv-01568 (CJN)
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )
                                                   )
U.S. DEPARTMENT OF THE TREASURY,                   )
                                                   )
        Defendant.                                 )
                                                   )

                               NINTH JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered April 19, 2021, the parties have conferred

and report as follows:

       1.       This case concerns a Freedom of Information Act (“FOIA”) request submitted by

Plaintiffs American Broadcasting Companies, Inc. (“ABC”) and Benjamin Gittleson

(“Gittleson”) (collectively, “Plaintiffs”) to Defendant, the U.S. Department of the Treasury

(“Treasury”), (the “Request”).

       2.       As stated in recent joint status reports, ECF Nos. 13-16, the parties have been

engaged in discussions to narrow or resolve the issues remaining in dispute.

       3.       As part of these negotiations, Treasury has agreed to issue a discretionary release

of certain pages previously withheld in full.

       4.       The parties therefore request additional time to continue to engage in good-faith

discussions to further narrow or eliminate issues for judicial resolution in this case.




                                                  1
            Case 1:20-cv-01568-CJN Document 17 Filed 04/30/21 Page 2 of 3




       5.       The parties therefore propose to file the next joint status report on or before May

17, 2021.



Dated: April 30, 2021                         Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director
                                              Federal Programs Branch


                                               /s/ Amber Richer__________________
                                              AMBER RICHER (CA Bar No. 253918)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 514-3489
                                              Email: amber.richer@usdoj.gov
                                              Attorneys for Defendant



                                              /s/ Adam A. Marshall
                                              Adam A. Marshall
                                              D.C. Bar No. 1029423
                                              Email: amarshall@rcfp.org
                                              Katie Townsend
                                              D.C. Bar No. 1026115
                                              Email: ktownsend@rcfp.org
                                              REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS
                                              1156 15th Street NW, Suite 1020
                                              Washington, DC 20005
                                              Phone: 202.795.9300
                                              Facsimile: 202.795.9310
                                              Counsel for Plaintiffs




                                                  2
          Case 1:20-cv-01568-CJN Document 17 Filed 04/30/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
AMERICAN BROADCASTING                             )
COMPANIES, INC.,                                  )
                                                  )
and                                               )
                                                  )
BENJAMIN GITTLESON,                               )     Civil Action No. 1:20-cv-01568 (CJN)
                                                  )
        Plaintiffs,                               )
                                                  )
v.                                                )
                                                  )
U.S. DEPARTMENT OF THE TREASURY,                  )
                                                  )
        Defendant.                                )
                                                  )

                                     [PROPOSED] ORDER

        Upon consideration of the Joint Status Report filed April 30, 2021, it is hereby

ORDERED that the parties shall file the next Joint Status Report by May 17, 2021.




Date:                                          __________________________

                                               HON. CARL J. NICHOLS
                                               United States District Judge




                                                 1
